Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 07/28/2019.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARA (U.S. Publication No. 2015/0254819). 
Regarding claim 1, HARA teaches A projection device (FIG. 1; [0036] a projection image correcting apparatus 100 … an image projecting device 200; [0038] The projection image correcting apparatus 100 of the present embodiment is configured to include a projecting unit 102), comprising: a processor circuit ([0036] The projection image correcting apparatus 100 of the present embodiment may be configured as an information processing apparatus), generating a plurality of warped feature [0063] As shown in FIG. 8, the reliability area defining unit 114 selects m measuring points “s”, having the reliabilities of the three-dimensional coordinates … among n measuring points “s” on the projection surface 500; [0048] In step S104, the three-dimensional coordinates measuring unit 110 finds the three-dimensional coordinates of the image forming points on the projection surface 500 corresponding to the extracted feature points) according to a plurality of first feature points ([0047] In step S103 … obtains two-dimensional coordinates of the feature points; [0050] a feature point (the pixel) “p” (Xp, Yp, 0) on the projection image plane) and a plurality of second feature points ([0048] In step S104, the three-dimensional coordinates measuring unit 110 finds the three-dimensional coordinates of the image; FIG. 5; [0053] as shown in FIG. 5, three-dimensional coordinates of a midpoint of a straight line, which connects a line of projecting sight and a line of capturing sight at the shortest distance, are estimated as the three-dimensional coordinates of the measuring point “s” on the projection surface 500), and 5transforming a first mapping table (FIG. 13 shows the reference table 600 with coordinates of the original image; [0072] The image correcting unit 118, responsive to input of the original image for projection) into a second mapping table according to the warped feature points ([0066] the reference table creating unit 116 creates the reference table for correction based on the defined reliability area T; FIG. 13 shows the element 604 (image projecting coordinate); [0073] a value (117, 205, 204) of a pixel of the original image corresponding to the retrieved coordinates (578, 345) is obtained, thereby correcting the original value (11, 54, 113) of the pixel corresponding to the coordinates (567, 358) into the value (117, 205, 204)), wherein the projection device projects a correction pattern to a projection screen ([0045] In step S101, the projecting unit 102 retrieves a measurement pattern from the storage unit 106, and controls the image projecting device 200 to project the measurement pattern on the projection surface 500), the correction pattern comprises the first feature points, wherein the processor circuit is configured to receive an image of the correction pattern projected to the 10projection screen ([0047] in a case where a checkered pattern 50a shown in FIG. 3A is used as the measurement pattern, corners of quadrates (white or black) in the projection image of the checkered pattern 50a are extracted as the feature points … thereby obtaining the two-dimensional coordinates) that is captured by a three-dimensional image capturing device ([0041] The three-dimensional coordinates measuring unit 110 is a functional unit for measuring three-dimensional coordinates of image; [0082] a stereo camera), so as to obtain coordinate positions of the second feature points ([0048] the three-dimensional coordinates measuring unit 110 finds the three-dimensional coordinates of the image forming points on the projection surface 500 corresponding to the extracted feature points, based on principles of triangulation; FIG. 5; [0053] as shown in FIG. 5, estimated as the three-dimensional coordinates of the measuring point “s” on the projection surface 500), and the processor circuit calculates a viewer position according to the coordinate positions of the second feature points (FIG. 9; [0064] image capturing viewpoint is an arbitrary user view point Om (step S107)… the three-dimensional coordinates of the m measuring points “s” (s1, s2, s3, . . . sm) are perspective-projection-converted into two-dimensional coordinates of m feature points “u” (u1, u2, u3, . . . um) on the user coordinate system), the processor circuit generates an antiwarp image ([0074] The image correcting unit 118 generates a corrected image) according to an input image and the second mapping table ([0071] processes for correcting the original image (image data), by the image correcting unit 118 using the reference table 600; [0073] value of a pixel of the original image corresponding to the coordinates retrieved from the field 604 is obtained, thereby correcting the value of the pixel corresponding to the search key (coordinates of the original image) into the obtained value), and the projection device projects the antiwarp image to 15the projection screen ([0074] the corrected image is equivalent to an image generated … and is projected on the projection surface by the image projecting device 200).
Regarding claim 3, HARA teaches wherein the processor circuit calculates a plurality of third feature points on a virtual plane at the viewer position (FIG. 9; [0064] m feature points “u” (u1, u2, u3, . . . um) on the user coordinate system) according to the coordinate positions of the second feature points ([0053] estimated as the three-dimensional coordinates of the measuring point “s” on the projection surface 500) and the viewer position (FIG. 9; [0064] image capturing viewpoint is an arbitrary user view point Om (step S107)), wherein the processor circuit further generates a plurality of warped feature points according to the third feature points ([0064] the three-dimensional coordinates of the m measuring points “s” (s1, s2, s3, . . . sm) are perspective-projection-converted into two-dimensional coordinates of m feature points “u” (u1, u2, u3, . . . um) on the user coordinate system).
With respect to claim 6, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 8, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 11, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 13, arguments analogous to those presented for claim 3, are applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HARA (U.S. Publication No. 2015/0254819) in view of TANAKA et al. (U.S. Publication No. 2018/0007329) (hereafter, "TANAKA").
Regarding claim 2, HARA teaches all the limitations of claim 1 above. HARA teaches wherein the three-dimensional image capturing device ([0041] The three-dimensional coordinates measuring unit 110 is a functional unit for measuring three-dimensional coordinates of image; [0082] a stereo camera), the viewer position ([0064] an arbitrary user view point) in front of the projection screen (FIG. 9 shows the user viewpoint is in front of the projection surface 500).
HARA does not expressly teach is disposed at a position other than.
However, TANAKA teaches is disposed at a position other than ([0049] a camera, captures a test image for three-dimensional shape measurement, which is projected from the projection unit 3, and obtains the three-dimensional measurement data of the projection target based on the captured image of the test image for three-dimensional shape measurement; [0066] FIG. 3, the image capturing point of the imaging unit 23 of the image capturing apparatus 200 is indicated as a point Vp_tmp, and the viewpoint position of a user (the center point of both eyes of the user) is indicated as a point Vp).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of HARA to incorporate the step/system of having a camera for 3D shape measurement which is located at a positon other than the viewpoint position of a user taught by TANAKA.
The suggestion/motivation for doing so would have been to correct geometric distortion of a projected image by improving the accuracy for specifying a viewpoint position of a user ([0006] In this case, it is necessary to accurately specify the viewpoint position of the user. Accordingly, if the accuracy for specifying the viewpoint position of the user is low, geometric distortion of the projected image cannot be properly corrected; [0007] In response to the above problems, it is an object of the present invention to provide a projector apparatus that sets an arbitrary three-dimensional shape as a projection target and properly corrects geometric distortion of a projected image even when a user's viewpoint is not fixed).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine HARA with TANAKA to obtain the invention as specified in claim 2.
With respect to claim 7, arguments analogous to those presented for claim 2, are applicable.
With respect to claim 12, arguments analogous to those presented for claim 2, are applicable.

Claim 4, 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HARA (U.S. Publication No. 2015/0254819) in view of TANAKA et al. (U.S. Publication No. 2018/0007329) (hereafter, "TANAKA") in further in view of TRIPATHI et al. (U.S. Publication No. 2019/0246083) (hereafter, "TRIPATHI").
Regarding claim 4, HARA and TANAKA teach all the limitations of claim 3 above. HARA teaches according to the first feature points and the third feature points (FIG. 11; [0068] our pixels “u” (u6, u7, u10, u11) on the user coordinate system respectively correspond to four pixels “p” (p6, p7, p10, p11) on the image projecting coordinate system, position coordinates (xp, yp) of a pixel on the image projecting coordinate system, corresponding to position coordinates of a pixel included in the quadrangular area having the four pixels “u” (u6, u7, u10, u11) as its apexes), and the processor circuit converts the third feature points into the warped feature points ([0064] the three-dimensional coordinates of the m measuring points “s” (s1, s2, s3, . . . sm) are perspective-projection-converted into two-dimensional coordinates of m feature points “u” (u1, u2, u3, . . . um) on the user coordinate system).

However, TRIPATHI teaches wherein the processor circuit generates a similar matrix, according to the similar matrix ([0051] the image projection management component 120 is configured to generate a warp transformation matrix that, when applied to an image (a single image, a frame of video data, etc.), transforms the image such that when the transformed image is projected, the projected image can be viewed from a defined viewpoint substantially without any visual distortion).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of HARA and TANAKA to incorporate the step/system of generating a similar matrix taught by TRIPATHI.
The suggestion/motivation for doing so would have been to correct distortion of a projected image on a surface by generating warp transformation matrix ([0038] embodiments generally provide techniques for altering an original image, such that a projection of the altered image onto the given curved surface appears distortion free from a particular viewpoint; [0050] the image projection management component 120 is configured to generate warp transformation information (e.g., a warp transformation matrix) for use in transforming images to be projected onto a fabricated surface using projection device 150, such that the projected images can be viewed from a defined viewpoint substantially without visual distortion; [0062] The reason is short-throw projector is highly sensitive to its placement with respect to the surface, therefore accurate localization of P is critical to correct warp transformation in simulation).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine HARA with TANAKA and TRIPATHI to obtain the invention as specified in claim 4.
Regarding claim 5, HARA, TANAKA and TRIPATHI teach all the limitations of claim 4 above. HARA teaches wherein the processor circuit obtains a largest circumscribed quadrilateral according to arrangement of the first feature points, the processor circuit obtains a largest inscribed quadrilateral according to arrangement of the third feature points ([0065] as shown in FIG. 10B, the reliability area T is divided into quadrangular areas, whose apexes are respectively formed by the feature points “u”. The two-dimensional coordinates of pixels “p” on the image projecting coordinate system corresponding to the feature points “u” forming the respective axes of the quadrangular areas are known; FIG. 15A & FIG. 15B; [0077] rectangular area is included in (preferably having the maximum area)), and according to the largest circumscribed quadrilateral and the largest inscribed quadrilateral ([0077] sets the reliability area on an input coordinate system, as shown in FIG. 15A. Further, the image correcting unit 118 searches to find a rectangular area having the same aspect ratio as that of the original image, where the rectangular area is included in (preferably having the maximum area) the reliability area T. The image correcting unit 118, as shown in FIG. 15B, sets the found rectangular area, as “projection area P” on the input coordinate system).
HARA does not expressly teach the processor circuit generates the similar matrix.
However, TRIPATHI teaches the processor circuit generates the similar matrix ([0051] the image projection management component 120 is configured to generate a warp transformation matrix that, when applied to an image (a single image, a frame of video data, etc.), transforms the image such that when the transformed image is projected, the projected image can be viewed from a defined viewpoint substantially without any visual distortion).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of HARA and TANAKA to incorporate the step/system of generating a similar matrix taught by TRIPATHI.
[0038] embodiments generally provide techniques for altering an original image, such that a projection of the altered image onto the given curved surface appears distortion free from a particular viewpoint; [0050] the image projection management component 120 is configured to generate warp transformation information (e.g., a warp transformation matrix) for use in transforming images to be projected onto a fabricated surface using projection device 150, such that the projected images can be viewed from a defined viewpoint substantially without visual distortion; [0062] The reason is short-throw projector is highly sensitive to its placement with respect to the surface, therefore accurate localization of P is critical to correct warp transformation in simulation). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine HARA with TANAKA and TRIPATHI to obtain the invention as specified in claim 5.
With respect to claim 9, arguments analogous to those presented for claim 4, are applicable.
With respect to claim 10, arguments analogous to those presented for claim 5, are applicable.
With respect to claim 14, arguments analogous to those presented for claim 4, are applicable.
With respect to claim 15, arguments analogous to those presented for claim 5, are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669